Exhibit 10.4

 

GUARANTY AGREEMENT



THIS GUARANTY AGREEMENT dated as of September 18, 2018 (this “Guaranty
Agreement”), is being entered into among EACH OF THE UNDERSIGNED AND EACH OTHER
PERSON WHO SHALL BECOME A PARTY HERETO BY EXECUTION OF A GUARANTY JOINDER
AGREEMENT (each a “Guarantor” and collectively the “Guarantors”) and BANK OF
AMERICA, N.A., as Administrative Agent (in such capacity, the “Administrative
Agent”) for each of the Secured Parties (as defined in the Credit Agreement
referenced below).  All capitalized terms used but not otherwise defined herein
shall have the meanings ascribed to such terms in the Credit Agreement.

﻿

RECITALS:

﻿

A.Pursuant to a Credit Agreement dated as of the date hereof (as amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Tile Shop Holdings, Inc., a Delaware corporation
(“Holdings”), The Tile Shop, LLC, a Delaware limited liability company (the
“Company”), Tile Shop Lending, Inc., a Delaware corporation (“Tile Shop
Lending”), the Subsidiaries of the Company from time to time party thereto, the
Administrative Agent, Bank of America, N.A., as an L/C Issuer and Swing Line
Lender, and the lenders now or hereafter party thereto (the “Lenders”), the
Lenders have agreed to provide to the Borrowers a revolving credit facility with
a letter of credit sublimit and swing line facility.

﻿

B.Certain additional extensions of credit may be made from time to time for the
benefit of the Guarantors pursuant to certain Secured Cash Management Agreements
and Secured Hedge Agreements (each as defined in the Credit Agreement).

﻿

C.It is a condition precedent to the Secured Parties’ obligations to make and
maintain such extensions of credit that the Guarantors shall have executed and
delivered this Guaranty Agreement to the Administrative Agent.



D.Each Guarantor is either (i) directly or indirectly, a U.S. Subsidiary of
Holdings or the Company or (ii) is the direct parent of the Company, and in each
case, will materially benefit from such extensions of credit.

﻿

In order to induce the Secured Parties to from time to time make and maintain
extensions of credit under the Credit Agreement and under the Secured Cash
Management Agreements and Secured Hedge Agreements, the parties hereto agree as
follows:

﻿

1.Guaranty.  Each Guarantor hereby jointly and severally, unconditionally,
absolutely, continually and irrevocably guarantees to the Administrative Agent
for the benefit of the Secured Parties the payment and performance in full of
the Guaranteed Liabilities (as defined below).  For all purposes of this
Guaranty Agreement, “Guaranteed Liabilities” means:  (a) each Borrower’s prompt
payment in full, when due or declared due and at all such times, of all
Obligations and all other amounts pursuant to the terms of the Credit Agreement,
the Notes, and all other Loan Documents heretofore, now or at any time or times
hereafter owing, arising, due or payable from any Borrower to any one or more of
the Secured Parties, including principal, interest, premiums and fees (including
all fees and expenses of counsel that are required to be reimbursed thereunder
(collectively, “Attorneys’ Costs”)); (b) each Loan Party’s prompt, full and
faithful performance, observance and discharge of each and every agreement,
undertaking, covenant and provision to be performed, observed or discharged by
such Loan Party under the Credit Agreement, the Notes and all other Loan
Documents; and (c) the prompt payment in full by each Loan Party, when due or
declared due and at all such times, of obligations and liabilities now or
hereafter arising under the Secured Cash Management Agreements and Secured Hedge
Agreements; provided, that “Guaranteed Liabilities”



--------------------------------------------------------------------------------

 

shall exclude any Excluded Swap Obligations.  The Guarantors’ obligations to the
Secured Parties under this Guaranty Agreement are hereinafter collectively
referred to as the “Guarantors’ Obligations” and, with respect to each Guarantor
individually, the “Guarantor’s Obligations”.  Notwithstanding the foregoing, the
liability of each Guarantor that is a U.S. Subsidiary individually with respect
to its Guarantor’s Obligations shall be limited to an aggregate amount equal to
the largest amount that would not render its obligations hereunder subject to
avoidance under Section 548 of the United States Bankruptcy Code or any
comparable provisions of any applicable state law.

﻿

No Guarantor shall be deemed under this Guaranty to be a guarantor of any Swap
Obligations to the extent that the providing of such guaranty by such Guarantor
would violate the Commodity Exchange Act by virtue of such Guarantor’s failure
to constitute an “eligible contract participant” as defined in the Commodity
Exchange Act at the time such guaranty becomes effective with respect to such
Swap Obligations.

﻿

Each Guarantor agrees that it is jointly and severally, directly and primarily
liable (subject to the limitation in the immediately preceding sentence) for the
Guaranteed Liabilities. 

﻿

The Guarantors’ Obligations are secured by various Collateral Documents referred
to in the Credit Agreement, including without limitation the Security Agreement,
and the Pledge Agreement.

﻿

2.Payment.If any Borrowers shall default in payment or performance of any of the
Guaranteed Liabilities, whether principal, interest, premium, fees (including,
but not limited to, Attorneys’ Costs), or otherwise, when and as the same shall
become due, and after expiration of any applicable grace period, whether
according to the terms of the Credit Agreement, by acceleration, or otherwise,
or upon the occurrence and during the continuance of any Event of Default under
the Credit Agreement, then any or all of the Guarantors will, upon demand
thereof by the Administrative Agent, (i) fully pay to the Administrative Agent,
for the benefit of the Secured Parties, subject to any restriction on each
Guarantor’s Obligations set forth in Section 1 hereof, an amount equal to all
the Guaranteed Liabilities then due and owing or declared or deemed to be due
and owing, including for this purpose, in the event of any Event of Default
under Section 8.01(f) of the Credit Agreement (and irrespective of the
applicability of any restriction on acceleration or other action as against any
other Loan Party under any Debtor Relief Laws), the entire outstanding or
accrued amount of all Obligations or (ii) perform such Guaranteed Liabilities,
as applicable. For purposes of this Section 2, the Guarantors acknowledge and
agree that “Guaranteed Liabilities” shall be deemed to include any amount
(whether principal, interest, premium, fees) which would have been accelerated
in accordance with Section 8.02 of the Credit Agreement but for the fact that
such acceleration could be unenforceable or not allowable under any Debtor
Relief Law.

﻿

3.Absolute Rights and Obligations.  This is a guaranty of payment and not of
collection.  The Guarantors’ Obligations under this Guaranty Agreement shall be
joint and several, absolute and unconditional irrespective of, and each
Guarantor hereby expressly waives, to the extent permitted by law, any defense
to its obligations under this Guaranty Agreement and all Collateral Documents to
which it is a party by reason of:

﻿

(a)any lack of legality, validity or enforceability of the Credit Agreement, of
any of the Notes, of any other Loan Document, or of any other agreement or
instrument creating, providing security for, or otherwise relating to any of the
Guarantors’ Obligations, any of the Guaranteed Liabilities, or any other
guaranty of any of the Guaranteed Liabilities (the Loan Documents and all such
other agreements and instruments being collectively referred to as the “Related
Agreements”);

﻿





2

 

--------------------------------------------------------------------------------

 

(b)any action taken under any of the Related Agreements, any exercise of any
right or power therein conferred, any failure or omission to enforce any right
conferred thereby, or any waiver of any covenant or condition therein provided;

﻿

(c)any acceleration of the maturity of any of the Guaranteed Liabilities, of the
Guarantor’s Obligations of any other Guarantor, or of any other obligations or
liabilities of any Person under any of the Related Agreements;

﻿

(d)any release, exchange, non-perfection, lapse in perfection, disposal,
deterioration in value, or impairment of any security for any of the Guaranteed
Liabilities, for any of the Guarantor’s Obligations of any Guarantor, or for any
other obligations or liabilities of any Person under any of the Related
Agreements;

﻿

(e)any dissolution of any Borrower, any Guarantor, any other Loan Party or any
other party to a Related Agreement, or the combination or consolidation of any
Borrower, any Guarantor, any other Loan Party or any other party to a Related
Agreement into or with another entity or any transfer or disposition of any
assets of any Borrower, any Guarantor or any other Loan Party or any other party
to a Related Agreement;

﻿

(f)any extension (including without limitation extensions of time for payment),
renewal, amendment, restructuring or restatement of, any acceptance of late or
partial payments under, or any change in the amount of any borrowings or any
credit facilities available under, the Credit Agreement, any of the Notes or any
other Loan Document or any other Related Agreement, in whole or in part;

﻿

(g)the existence, addition, modification, termination, reduction or impairment
of value, or release of any other guaranty (or security therefor) of the
Guaranteed Liabilities (including without limitation the Guarantor’s Obligations
of any other Guarantor and obligations arising under any other Guaranty or any
other Loan Document now or hereafter in effect);

﻿

(h)any waiver of, forbearance or indulgence under, or other consent to any
change in or departure from any term or provision contained in the Credit
Agreement, any other Loan Document or any other Related Agreement, including
without limitation any term pertaining to the payment or performance of any of
the Guaranteed Liabilities, any of the Guarantor’s Obligations of any other
Guarantor, or any of the obligations or liabilities of any party to any other
Related Agreement;

﻿

(i)any other circumstance whatsoever (with or without notice to or knowledge of
any Guarantor or any other Loan Party) which might in any manner or to any
extent vary the risks of such Loan Party, or might otherwise constitute a legal
or equitable defense available to, or discharge of, a surety or a guarantor,
including without limitation any right to require or claim that resort be had to
any Borrower or any other Loan Party or to any collateral in respect of the
Guaranteed Liabilities or Guarantors’ Obligations.

﻿

It is the express purpose and intent of the parties hereto that this Guaranty
Agreement and the Guarantors’ Obligations hereunder and under each Guaranty
Joinder Agreement shall be absolute and unconditional under any and all
circumstances and shall not be discharged except by payment and performance as
herein provided.

﻿

4.Events of Default.  Without limiting the provisions of Section 2 hereof, in
the event that there shall occur and be continuing an Event of Default, then
notwithstanding any collateral or other security



3

 

--------------------------------------------------------------------------------

 

or credit support for the Guaranteed Liabilities, at the Administrative Agent’s
election and without notice thereof or demand therefor, each of the Guaranteed
Liabilities and the Guarantors’ Obligations shall immediately be and become due
and payable.

﻿

5.Subordination.  Until this Guaranty Agreement is terminated in accordance with
Section 21 hereof, each Guarantor hereby unconditionally subordinates all
present and future debts, liabilities or obligations now or hereafter owing to
such Guarantor (a) of any Borrower, to the payment in full of the Guaranteed
Liabilities, (b) of every other Guarantor (an “obligated guarantor”), to the
payment in full of the Guarantors’ Obligations of such obligated guarantor, and
(c) of each other Person now or hereafter constituting a Loan Party, to the
payment in full of the obligations of such Loan Party owing to any Secured Party
and arising under the Loan Documents or any Secured Cash Management Agreement or
Secured Hedge Agreement.  All amounts due under such subordinated debts,
liabilities, or obligations shall, upon the occurrence and during the
continuance of an Event of Default, be collected and, upon request by the
Administrative Agent, paid over forthwith to the Administrative Agent for the
benefit of the Secured Parties on account of the Guaranteed Liabilities, the
Guarantors’ Obligations, or such other obligations, as applicable, and, after
such request and pending such payment, shall be held by such Guarantor as agent
and bailee of the Secured Parties separate and apart from all other funds,
property and accounts of such Guarantor.

﻿

6.Suits.  Each Guarantor from time to time shall pay to the Administrative Agent
for the benefit of the Secured Parties, on demand, at the Administrative Agent’s
Office or such other address as the Administrative Agent shall give notice of to
such Guarantor, the Guarantors’ Obligations as they become or are declared due,
and in the event such payment is not made forthwith, the Administrative Agent
may proceed to suit against any one or more or all of the Guarantors.  At the
Administrative Agent’s election, one or more and successive or concurrent suits
may be brought hereon by the Administrative Agent against any one or more or all
of the Guarantors, whether or not suit has been commenced against any Borrower,
any other Guarantor, or any other Person and whether or not the Secured Parties
have taken or failed to take any other action to collect all or any portion of
the Guaranteed Liabilities or have taken or failed to take any actions against
any collateral securing payment or performance of all or any portion of the
Guaranteed Liabilities, and irrespective of any event, occurrence, or condition
described in Section 3 hereof.

﻿

7.Set-Off and Waiver.  Each Guarantor waives any right to assert against any
Secured Party as a defense, counterclaim, set-off, recoupment or cross claim in
respect of its Guarantor’s Obligations, any defense (legal or equitable) or
other claim which such Guarantor may now or at any time hereafter have against
any Borrower or any other Loan Party or any or all of the Secured Parties
without waiving any additional defenses, set-offs, counterclaims or other claims
otherwise available to such Guarantor.  Each Guarantor agrees that each Secured
Party shall have a lien for all the Guarantor’s Obligations upon all deposits or
deposit accounts, of any kind, or any interest in any deposits or deposit
accounts, now or hereafter pledged, transferred or assigned to such Secured
Party or otherwise in the possession or control of such Secured Party for any
purpose (other than solely for safekeeping) for the account or benefit of such
Guarantor, including any balance of any deposit account or of any credit of such
Guarantor with the Secured Party, whether now existing or hereafter established,
and hereby authorizes each Secured Party from and after the occurrence of an
Event of Default at any time or times with or without prior notice to apply such
balances or any part thereof to such of the Guarantor’s Obligations to the
Secured Parties then due and in such amounts as provided for in the Credit
Agreement or otherwise as they may elect.  For the purposes of this Section 7,
all remittances and property shall be deemed to be in the possession of a
Secured Party as soon as the same may be put in transit to it by mail or carrier
or by other bailee.

﻿

8.Waiver of Notice; Subrogation.  

﻿





4

 

--------------------------------------------------------------------------------

 

(a)Each Guarantor hereby waives to the extent permitted by law notice of the
following events or occurrences:  (i) acceptance of this Guaranty Agreement;
(ii) the Lenders’ heretofore, now or from time to time hereafter making Loans
and issuing Letters of Credit and otherwise loaning monies or giving or
extending credit to or for the benefit of any Borrower or any other Loan Party,
or otherwise entering into arrangements with any Loan Party giving rise to
Guaranteed Liabilities, whether pursuant to the Credit Agreement or the Notes or
any other Loan Document or Related Agreement or any amendments, modifications,
or supplements thereto, or replacements or extensions thereof; (iii)
presentment, demand, default, non-payment, partial payment and protest; and (iv)
any other event, condition, or occurrence described in Section 3 hereof.  Each
Guarantor agrees that each Secured Party may heretofore, now or at any time
hereafter do any or all of the foregoing in such manner, upon such terms and at
such times as each Secured Party, in its sole and absolute discretion, deems
advisable, without in any way or respect impairing, affecting, reducing or
releasing such Guarantor from its Guarantor’s Obligations, and each Guarantor
hereby consents to each and all of the foregoing events or occurrences.

﻿

(b)Each Guarantor hereby agrees that payment or performance by such Guarantor of
its Guarantor’s Obligations under this Guaranty Agreement may be enforced by the
Administrative Agent on behalf of the Secured Parties upon demand by the
Administrative Agent to such Guarantor without the Administrative Agent being
required, such Guarantor expressly waiving to the extent permitted by law any
right it may have to require the Administrative Agent, to (i) prosecute
collection or seek to enforce or resort to any remedies against any Borrower or
any other Guarantor or any other guarantor of the Guaranteed Liabilities, or
(ii) seek to enforce or resort to any remedies with respect to any security
interests, Liens or encumbrances granted to the Administrative Agent or any
Lender or other party to a Related Agreement by any Borrower, any other
Guarantor or any other Person on account of the Guaranteed Liabilities or any
guaranty thereof, IT BEING EXPRESSLY UNDERSTOOD, ACKNOWLEDGED AND AGREED TO BY
SUCH GUARANTOR THAT DEMAND UNDER THIS GUARANTY AGREEMENT MAY BE MADE BY THE
ADMINISTRATIVE AGENT, AND THE PROVISIONS HEREOF ENFORCED BY THE ADMINISTRATIVE
AGENT, EFFECTIVE AS OF THE FIRST DATE ANY EVENT OF DEFAULT OCCURS AND IS
CONTINUING UNDER THE CREDIT AGREEMENT.

﻿

(c)Each Guarantor further agrees that with respect to this Guaranty Agreement,
such Guarantor shall not exercise any of its rights of subrogation,
reimbursement, contribution, indemnity or recourse to security for the
Guaranteed Liabilities until 93 days immediately following the Facility
Termination Date shall have elapsed without the filing or commencement, by or
against any Loan Party, of any state or federal action, suit, petition or
proceeding seeking any reorganization, liquidation or other relief or
arrangement in respect of creditors of, or the appointment of a receiver,
liquidator, trustee or conservator in respect to, such Loan Party or its
assets.  If an amount shall be paid to any Guarantor on account of such rights
at any time prior to termination of this Guaranty Agreement in accordance with
the provisions of Section 21 hereof, such amount shall be held in trust for the
benefit of the Secured Parties and shall forthwith be paid to the Administrative
Agent, for the benefit of the Secured Parties, to be credited and applied upon
the Guarantors’ Obligations, whether matured or unmatured, in accordance with
the terms of the Credit Agreement or otherwise as the Secured Parties may
elect.  The agreements in this subsection shall survive repayment of all of the
Guarantors’ Obligations, the termination or expiration of this Guaranty
Agreement in any manner, including but not limited to termination in accordance
with Section 21 hereof, and occurrence of the Facility Termination Date. 

﻿

9.Effectiveness; Enforceability.  This Guaranty Agreement shall be effective as
of the date first above written and shall continue in full force and effect
until termination in accordance with Section



5

 

--------------------------------------------------------------------------------

 

21 hereof.  Any claim or claims that the Secured Parties may at any time
hereafter have against a Guarantor under this Guaranty Agreement may be asserted
by the Administrative Agent on behalf of the Secured Parties by written notice
directed to such Guarantor in accordance with Section 23 hereof.

﻿

10.Representations and Warranties.  Each Guarantor warrants and represents to
the Administrative Agent, for the benefit of the Secured Parties, that (a) it is
duly authorized to execute and deliver this Guaranty Agreement (or the Guaranty
Joinder Agreement to which it is a party, as applicable), and to perform its
obligations under this Guaranty Agreement; (b) this Guaranty Agreement (or the
Guaranty Joinder Agreement to which it is a party, as applicable) has been duly
executed and delivered on behalf of such Guarantor by its duly authorized
representatives; (c) this Guaranty Agreement (and any Guaranty Joinder Agreement
to which such Guarantor is a party) is legal, valid, binding and enforceable
against such Guarantor in accordance with its terms except as enforceability may
be limited by bankruptcy, insolvency, reorganization, moratorium or similar laws
affecting the enforcement of creditors’ rights generally and by general
equitable principles; and (d) such Guarantor’s execution, delivery and
performance of this Guaranty Agreement (and any Guaranty Joinder Agreement to
which such Guarantor is a party) do not violate or constitute a breach of (i)
any of its Organization Documents, (ii) any agreement or instrument to which
such Guarantor is a party, or (iii) any Law to which it or its properties or
operations is subject.

﻿

11.Expenses and Indemnity.  Each Guarantor agrees to be jointly and severally
liable for the payment of all reasonable fees and expenses, including Attorneys’
Costs, incurred by any Secured Party in connection with the enforcement of this
Guaranty Agreement, whether or not suit be brought.  Without limitation of any
other obligations of any Guarantor or remedies of the Administrative Agent or
any Secured Party under this Guaranty Agreement, each Guarantor shall, to the
fullest extent permitted by Law, indemnify, defend and save and hold harmless
the Administrative Agent and each Secured Party from and against, and shall pay
on demand, any and all damages, losses, liabilities and expenses (including
Attorneys’ Costs) that may be suffered or incurred by the Administrative Agent
or such Secured Party in connection with or as a result of any failure of any
Guaranteed Obligations to be the legal, valid and binding obligations of any
Borrower or any applicable Loan Party enforceable against such Borrower or such
applicable Loan Party in accordance with their terms.  The obligations of each
Guarantor under this paragraph shall survive the payment in full of the
Guaranteed Obligations and termination of this Guaranty Agreement.

﻿

12.Reinstatement.  Each Guarantor agrees that this Guaranty Agreement shall
continue to be effective or be reinstated, as the case may be, at any time
payment received by any Secured Party in respect of any Guaranteed Liabilities
is rescinded or must be restored for any reason, or is repaid by any Secured
Party in whole or in part in good faith settlement of any pending or threatened
avoidance claim.

﻿

13.Attorney-in-Fact.  To the extent permitted by law, each Guarantor hereby
appoints the Administrative Agent, for the benefit of the Secured Parties, as
such Guarantor’s attorney-in-fact for the purposes of carrying out the
provisions of this Guaranty Agreement and taking any action and executing any
instrument which the Administrative Agent may deem necessary or advisable to
accomplish the purposes hereof, which appointment is coupled with an interest
and is irrevocable; provided, that the Administrative Agent shall have and may
exercise rights under this power of attorney only upon the occurrence and during
the continuance of an Event of Default.

﻿

14.Reliance.  Each Guarantor represents and warrants to the Administrative
Agent, for the benefit of the Secured Parties, that:  (a) such Guarantor has
adequate means to obtain on a continuing basis (i) from the Borrowers,
information concerning the Loan Parties and the Loan Parties’ financial
condition and affairs and (ii) from other reliable sources, such other
information as it deems material in deciding to provide this Guaranty Agreement
and any Guaranty Joinder Agreement (“Other Information”), and has full and
complete access to the Loan Parties’ books and records and to such Other
Information; (b) such



6

 

--------------------------------------------------------------------------------

 

Guarantor is not relying on any Secured Party or its or their employees,
directors, agents or other representatives or Affiliates, to provide any such
information, now or in the future; (c) such Guarantor has been furnished with
and reviewed the terms of the Credit Agreement and such other Loan Documents and
Related Agreements as it has requested, is executing this Guaranty Agreement (or
the Guaranty Joinder Agreement to which it is a party, as applicable) freely and
deliberately, and understands the obligations and financial risk undertaken by
providing this Guaranty Agreement (and any Guaranty Joinder Agreement); (d) such
Guarantor has relied solely on the Guarantor’s own independent investigation,
appraisal and analysis of the Borrowers and the other Loan Parties, such
Persons’ financial condition and affairs, the Other Information, and such other
matters as it deems material in deciding to provide this Guaranty Agreement (and
any Guaranty Joinder Agreement) and is fully aware of the same; and (e) such
Guarantor has not depended or relied on any Secured Party or its or their
employees, directors, agents or other representatives or Affiliates, for any
information whatsoever concerning any Borrower or any Borrower’s financial
condition and affairs or any other matters material to such Guarantor’s decision
to provide this Guaranty Agreement (and any Guaranty Joinder Agreement), or for
any counseling, guidance, or special consideration or any promise therefor with
respect to such decision.  Each Guarantor agrees that no Secured Party has any
duty or responsibility whatsoever, now or in the future, to provide to such
Guarantor any information concerning any Borrower or any other Loan Party or
such Persons’ financial condition and affairs, or any Other Information, other
than as expressly provided herein, and that, if such Guarantor receives any such
information from any Secured Party or its or their employees, directors, agents
or other representatives or Affiliates, such Guarantor will independently verify
the information and will not rely on any Secured Party or its or their
employees, directors, agents or other representatives or Affiliates, with
respect to such information.

﻿

15.Rules of Interpretation.  The rules of interpretation contained in Section
1.02 of the Credit Agreement shall be applicable to this Guaranty Agreement and
each Guaranty Joinder Agreement and are hereby incorporated by reference.  All
representations and warranties contained herein shall survive the delivery of
documents and any extension of credit referred to herein or guaranteed hereby.

﻿

16.Entire Agreement.  This Guaranty Agreement and each Guaranty Joinder
Agreement, together with the Credit Agreement and other Loan Documents,
constitutes and expresses the entire understanding between the parties hereto
with respect to the subject matter hereof, and supersedes all prior
negotiations, agreements, understandings, inducements, commitments or
conditions, express or implied, oral or written, except as herein
contained.  The express terms hereof control and supersede any course of
performance or usage of the trade inconsistent with any of the terms
hereof.  Except as provided in Section 21, neither this Guaranty Agreement nor
any Guaranty Joinder Agreement nor any portion or provision hereof or thereof
may be changed, altered, modified, supplemented, discharged, canceled,
terminated, or amended orally or in any manner other than as provided in the
Credit Agreement.

﻿

17.Binding Agreement; Assignment.  This Guaranty Agreement, each Guaranty
Joinder Agreement and the terms, covenants and conditions hereof and thereof,
shall be binding upon and inure to the benefit of the parties hereto and
thereto, and to their respective heirs, legal representatives, successors and
assigns; provided,  however, that no Guarantor shall be permitted to assign any
of its rights, powers, duties or obligations under this Guaranty Agreement, any
Guaranty Joinder Agreement or any other interest herein or therein except as
expressly permitted herein or in the Credit Agreement.  Without limiting the
generality of the foregoing sentence of this Section 17, any Lender may assign
to one or more Persons, or grant to one or more Persons participations in or to,
all or any part of its rights and obligations under the Credit Agreement (to the
extent permitted by the Credit Agreement); and to the extent of any such
assignment or participation such other Person shall, to the fullest extent
permitted by law, thereupon become vested with all the benefits in respect
thereof granted to such Lender herein or otherwise, subject however, to the
provisions of the Credit Agreement, including Article IX thereof (concerning the
Administrative



7

 

--------------------------------------------------------------------------------

 

Agent) and Section 10.06 thereof concerning assignments and participations.  All
references herein to the Administrative Agent shall include any successor
thereof.

﻿

18.Secured Cash Management Agreements and Secured Hedging Agreements.  No
Secured Party (other than the Administrative Agent) that obtains the benefit of
this Guaranty Agreement shall have any right to notice of any action or to
consent to, direct or object to any action hereunder (including the release,
impairment or modification of any Guarantors’ Obligations or security therefor)
other than in its capacity as a Lender and, in such case, only to the extent
expressly provided in the Loan Documents.  Notwithstanding any other provision
of this Guaranty Agreement to the contrary, the Administrative Agent shall only
be required to verify the payment of, or that other satisfactory arrangement
have been made with respect to, the Secured Obligations arising under Secured
Cash Management Agreements and Secured Hedge Agreements to the extent the
Administrative Agent has received written notice of such Obligations, together
with such supporting documentation as it may request, from the applicable Cash
Management Bank or Hedge Bank, as the case may be.  Each Secured Party not a
party to the Credit Agreement that obtains the benefit of this Guaranty
Agreement shall be deemed to have acknowledged and accepted the appointment of
the Administrative Agent pursuant to the terms of the Credit Agreement, and that
with respect to the actions and omissions of the Administrative Agent hereunder
or otherwise relating hereto that do or may affect such Secured Party, the
Administrative Agent and each of its Related Parties shall be entitled to all
the rights, benefits and immunities conferred under Article IX of the Credit
Agreement.

﻿

19.Severability.  If any provision of this Guaranty Agreement is held to be
illegal, invalid or unenforceable, (a) the legality, validity and enforceability
of the remaining provisions of this Guaranty Agreement shall not be affected or
impaired thereby and (b) the parties shall endeavor in good faith negotiations
to replace the illegal, invalid or unenforceable provisions with valid
provisions the economic effect of which comes as close as possible to that of
the illegal, invalid or unenforceable provisions.  The invalidity of a provision
in a particular jurisdiction shall not invalidate or render unenforceable such
provision in any other jurisdiction.

﻿

20.Counterparts.  This Guaranty Agreement may be executed in any number of
counterparts each of which when so executed and delivered shall be deemed an
original, and it shall not be necessary in making proof of this Guaranty
Agreement to produce or account for more than one such counterpart executed by
the Guarantors against whom enforcement is sought.  Without limiting the
foregoing provisions of this Section 20, the provisions of Section 10.10 of the
Credit Agreement shall be applicable to this Guaranty Agreement.

﻿

21.Termination.  Subject to reinstatement pursuant to Section 12 hereof, this
Guaranty Agreement and each Guaranty Joinder Agreement, and all of the
Guarantors’ Obligations hereunder (excluding those Guarantors’ obligations
relating to Guaranteed Liabilities that expressly survive such termination)
shall terminate on the Facility Termination Date.

﻿

22.Remedies Cumulative; Late Payments.  All remedies hereunder are cumulative
and are not exclusive of any other rights and remedies of the Administrative
Agent or any other Secured Party provided by law or under the Credit Agreement,
the other Loan Documents or other applicable agreements or instruments.  The
making of the Loans and other credit extensions pursuant to the Credit Agreement
and other Related Agreements shall be conclusively presumed to have been made or
extended, respectively, in reliance upon each Guarantor’s guaranty of the
Guaranteed Liabilities pursuant to the terms hereof.  Any amounts not paid when
due under this Guaranty Agreement shall bear interest at the Default Rate.

﻿

23.Notices.  Any notice required or permitted hereunder or under any Guaranty
Joinder Agreement shall be given, (a) with respect to each Guarantor, at the
address of the Company indicated in



8

 

--------------------------------------------------------------------------------

 

Schedule 10.02 of the Credit Agreement and (b) with respect to the
Administrative Agent or any other Secured Party, at the Administrative Agent’s
address indicated in Schedule 10.02 of the Credit Agreement.  All such addresses
may be modified, and all such notices shall be given and shall be effective, as
provided in Section 10.02 of the Credit Agreement for the giving and
effectiveness of notices and modifications of addresses thereunder.

﻿

24.Joinder.    Each Person that shall at any time execute and deliver to the
Administrative Agent a Guaranty Joinder Agreement substantially in the form
attached as Exhibit A hereto shall thereupon irrevocably, absolutely and
unconditionally become a party hereto and obligated hereunder as a Guarantor,
and all references herein and in the other Loan Documents to the Guarantors or
to the parties to this Guaranty Agreement shall be deemed to include such Person
as a Guarantor hereunder.

﻿

25.Governing Law; Jurisdiction; Etc.

﻿

(a)THIS GUARANTY AGREEMENT AND EACH GUARANTY JOINDER AGREEMENT SHALL BE GOVERNED
BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

﻿

(b)EACH PARTY HERETO IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS
PROPERTY, TO THE NONEXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW
YORK SITTING IN NEW YORK COUNTY AND OF THE UNITED STATES DISTRICT COURT OF THE
SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY
ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS GUARANTY AGREEMENT OR
ANY GUARANTY JOINDER AGREEMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY
JUDGMENT, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY AGREES
THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND
DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, IN SUCH FEDERAL COURT.  EACH OF THE PARTIES HERETO AGREES THAT A
FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE
ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER
PROVIDED BY LAW.  NOTHING IN THIS GUARANTY AGREEMENT OR ANY GUARANTY JOINDER
AGREEMENT SHALL AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT OR ANY SECURED
PARTY MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS
GUARANTY AGREEMENT OR ANY GUARANTY JOINDER AGREEMENT AGAINST ANY GUARANTOR OR
ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION.

﻿

(c)EACH PARTY HERETO IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR HEREAFTER
HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF OR
RELATING TO THIS GUARANTY AGREEMENT OR ANY GUARANTY JOINDER AGREEMENT IN ANY
COURT REFERRED TO IN PARAGRAPH (b) OF THIS SECTION.  EACH OF THE PARTIES HERETO
HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR
PROCEEDING IN ANY SUCH COURT.

﻿





9

 

--------------------------------------------------------------------------------

 

(d)EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN THE MANNER
PROVIDED FOR NOTICES IN SECTION 23.  NOTHING IN THIS GUARANTY AGREEMENT WILL
AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY OTHER MANNER
PERMITTED BY APPLICABLE LAW.

﻿

26.Waiver of Jury Trial.    EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS GUARANTY AGREEMENT OR ANY GUARANTY JOINDER AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS GUARANTY AGREEMENT OR ANY GUARANTY JOINDER
AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.

﻿

27.Keepwell.    Each Guarantor hereby absolutely, unconditionally and
irrevocably undertakes that if it is a Qualified ECP Guarantor at the time the
guaranty by a Borrower, Guarantor or other third party that is not then an
“eligible contract participant” under the Commodity Exchange Act (each, a
“Specified Party”), or the grant of a security interest to the Administrative
Agent by any such Specified Party, in either case, becomes effective with
respect to any Swap Contract, to provide such funds or other support to such
Specified Party that is a corporation, partnership, proprietorship,
organization, trust or other entity as may be needed by such Specified Party
from time to time to honor all of its obligations in respect of such Swap
Contract.  Each Guarantor intends this section to constitute, and this section
shall be deemed to constitute, a guarantee of the obligations of, and a
“keepwell, support, or other agreement” for the benefit of, each Specified Party
for all purposes of the Commodity Exchange Act.

﻿

[Signature pages follow.]

 

10

 

--------------------------------------------------------------------------------

 

 IN WITNESS WHEREOF, the parties hereto have duly executed and delivered this
Guaranty Agreement as of the day and year first written above.

﻿

GUARANTORS:

﻿



TILE SHOP HOLDINGS, INC.

THE TILE SHOP, LLC

TILE SHOP LENDING,  INC.

THE TILE SHOP OF MICHIGAN, LLC

﻿

By: /s/ Kirk Geadelmann

Name:  Kirk Geadelmann

Title:Chief Financial Officer





﻿

﻿

﻿

﻿





The Tile Shop, LLC

Guaranty Agreement

Signature Page

--------------------------------------------------------------------------------

 



ADMINISTRATIVE AGENT:

﻿

BANK OF AMERICA, N.A., as Administrative

Agent

﻿

﻿

By:  /s/ Kelly Weaver

Name:Kelly Weaver

Title:Vice President

﻿

 

The Tile Shop, LLC

Guaranty Agreement

Signature Page

--------------------------------------------------------------------------------

 

EXHIBIT A

﻿

Form of Guaranty Joinder Agreement

﻿

﻿

GUARANTY JOINDER AGREEMENT

﻿

THIS GUARANTY JOINDER AGREEMENT dated as of _____________, 20__ (this “Guaranty
Joinder Agreement”), is made by _______________________________, a
________________ (the “Joining Guarantor”), in favor of BANK OF AMERICA, N.A.,
in its capacity as Administrative Agent (the “Administrative Agent”) for the
Secured Parties (as defined in the Guaranty Agreement referenced below; all
capitalized terms used but not defined herein shall have the meanings provided
therefor in such Guaranty Agreement).

﻿

RECITALS:

﻿

A.Tile Shop Holdings, Inc., a Delaware corporation (“Holdings”), The Tile Shop,
LLC, a Delaware limited liability company (the “Company”), the Subsidiaries of
the Company from time to time party thereto, the Administrative Agent, Bank of
America, N.A., as L/C Issuer and Swing Line Lender, and the lenders now or
hereafter party thereto (the “Lenders”) are party to a Credit Agreement dated as
of September 18, 2018 (as in effect on the date hereof, the “Credit Agreement”).

﻿

B.The Borrowers and certain of their respective Affiliates are party to a
Guaranty Agreement dated as of October 3, 2012 (as in effect on the date hereof,
the “Guaranty Agreement”).

﻿

C.The Joining Guarantor is a Subsidiary of Holdings or the Company and is
required by the terms of the Credit Agreement to be joined as a party to the
Guaranty Agreement as a Guarantor (as defined in the Guaranty Agreement).

﻿

D.The Joining Guarantor will materially benefit directly and indirectly from the
making and maintenance of the extensions of credit made from time to time under
the Credit Agreement, Secured Cash Management Agreements and Secured Hedge
Agreements.

﻿

In order to induce the Secured Parties to from time to time make and maintain
extensions of credit under the Credit Agreement, Secured Cash Management
Agreements and Secured Hedge Agreements, the Joining Guarantor hereby agrees as
follows:

﻿

1.Joinder.    The Joining Guarantor hereby irrevocably, absolutely and
unconditionally becomes a party to the Guaranty Agreement as a Guarantor and
bound by all the terms, conditions, obligations, liabilities and undertakings of
each Guarantor or to which each Guarantor is subject thereunder, including
without limitation the joint and several, unconditional, absolute, continuing
and irrevocable guarantee to the Administrative Agent for the benefit of the
Secured Parties of the payment and performance in full of the Guaranteed
Liabilities (as defined in the Guaranty Agreement) whether now existing or
hereafter arising, all with the same force and effect as if the Joining
Guarantor were a signatory to the Guaranty Agreement.

﻿

2.Affirmations.  The Joining Guarantor hereby acknowledges and reaffirms as of
the date hereof with respect to itself, its properties and its affairs each of
the waivers, representations, warranties, acknowledgements and certifications
applicable to any Guarantor contained in the Guaranty Agreement.

﻿





A-1

--------------------------------------------------------------------------------

 

3.Severability.  If any provision of this Guaranty Joinder Agreement is held to
be illegal, invalid or unenforceable, (a) the legality, validity and
enforceability of the remaining provisions of this Guaranty Joinder Agreement
shall not be affected or impaired thereby and (b) the parties shall endeavor in
good faith negotiations to replace the illegal, invalid or unenforceable
provisions with valid provisions the economic effect of which comes as close as
possible to that of the illegal, invalid or unenforceable provisions.  The
invalidity of a provision in a particular jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.

﻿

4.Counterparts.  This Guaranty Joinder Agreement may be executed in any number
of counterparts each of which when so executed and delivered shall be deemed an
original, and it shall not be necessary in making proof of this Guaranty Joinder
Agreement to produce or account for more than one such counterpart executed by
the Joining Guarantor.  Without limiting the foregoing provisions of this
Section 4, the provisions of Section 10.10 of the Credit Agreement shall be
applicable to this Guaranty Joinder Agreement.

﻿

5.Delivery.  The Joining Guarantor hereby irrevocably waives notice of
acceptance of this Guaranty Joinder Agreement and acknowledges that the
Guaranteed Liabilities are and shall be deemed to be incurred, and credit
extensions under the Loan Documents, Secured Cash Management Agreements and
Secured Hedge Agreements made and maintained, in reliance on this Guaranty
Joinder Agreement and the Joining Guarantor’s joinder as a party to the Guaranty
Agreement as herein provided.

﻿

6.Governing Law; Jurisdiction; Waiver of Jury Trial; Etc.    The provisions of
Sections 25 and 26 of the Guaranty Agreement are hereby incorporated by
reference as if fully set forth herein.



﻿

[Signature page follows.]

﻿

﻿





A-2

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Joining Guarantor has duly executed and delivered this
Guaranty Joinder Agreement as of the day and year first written above.

﻿

JOINING GUARANTOR:

﻿

__________________________________________

﻿

﻿

By:_______________________________________

Name:____________________________________

Title:____________________________________

﻿



﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿





A-3

--------------------------------------------------------------------------------